DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Response to Amendment
The Amendment filed 18 January 2022 has been entered.  Claims 1, 2, 4 – 6, 10, 12 – 24, 26 – 29, 32, 33, 35, and 36 remain pending in the application.  Claims 35 and 36 were previously withdrawn from consideration.  

Claim Interpretation
The following interpretations were presented in the Office Action mailed 31 December 2020 and are maintained herein.
	Claim 1 is directed to a floor panel.
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in 
	In the case of claim 1, the recited use as a “floor” panel does not define any further limitation of the panel beyond that set forth in the body of the claim.  Accordingly, the recitation of the panel being a “floor” panel is not considered a limitation.  However, for purposes of comparison with the prior art, a panel being disclosed for use in flooring will be understood to describe this feature. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 – 6, 10, 12 – 24, 26 – 29, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites “at least one upper reinforcing layer situated in between said core layer” (l. 8 of the claim) but does not specify a second feature to indicate what the at least one upper reinforcing layer is situated between.  Therefore, it is not clear where the at least one upper reinforcing layer is between.
	Regarding claims 2, 4 – 6, 10, 12 – 24, 26 – 29, 32, and 33, each of claims 2, 4 – 6, 10, 12 – 24, 26 – 29, 32, and 33 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2, 4 – 6, 10, 12 – 24, 26 – 29, 32, and 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 6, 10, 12, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge (EP 2,060,389 A1) in view of Au (US 2006/0070321 A1) and Liu (US 2010/0247937 A1).
 	Regarding claim 1, Van Cauwenberge discloses a floor panel (“laminate panel” for “flooring system”, e.g. “laminate panel” 1: e.g. Fig. 1 – 4; ¶¶ [0004] – [0054]), comprising a laminate of: 
	a magnesium oxide based core layer (portion of a “core layer”, e.g. “core layer” 3, spaced from a “surface layer”: e.g. Fig. 1 – 4; ¶¶ [0004], [0006], [0008], [0009], [0014] – [0041]); 
	a magnesium oxide based upper crust layer positioned on top of said core layer, said upper crust layer comprising wood fibres (the “surface layer”, which comprises a mixture of species, such species including a “melamine impregnated material” exemplified by a “melamine impregnated magnesium board” as well as wood, e.g. “surface layer” 2: e.g. Fig. 1 – 4; ¶¶ [0010] – [0012]); 
	an upper reinforcing layer situated in between said core layer and, e.g., said upper crust layer (the “fibre glass mesh”: e.g. ¶¶ [0024] – [0026], [0029]); and
	a backing layer situated under the core layer (“backing layer”, e.g. “backing layer” 4: e.g. Fig. 1 – 4; ¶¶ [0004], [0006], [0008], [0013], [0017], [0048], [0049]).

	With respect to (I) and (III), Au discloses wood fibers may be added to a magnesium oxide based core layer for purposes of reducing the weight of the core and environmental impact as a means of employing waste material (e.g. ¶¶ [0017], [0018], [0042]).
	Additionally, Liu discloses a floor panel, comprising a core layer and an upper crust layer positioned on top of said core layer, wherein the density of said upper crust layer is larger than the density of the core layer (“cementitious article”, e.g. “cementitious board” 10 with “first and second dense layers” 14, 18 on either side of “cementitious core” 12 used to form “flooring products”: e.g. Fig. 1A, 1B, 2A, 2B; ¶¶ [0007] – [0061]).  Liu states this arrangement of density is commonly known (e.g. ¶ [0019]), and further states an upper crust layer with a larger density relative to a core layer adds strength to the floor panel (e.g. ¶ [0053]).  Stated another way, Liu’s floor panel gains strength in the upper crust layer at the expense of the overall weight of the floor panel, as would have been understood by those of ordinary skill in the art.
	Additionally, Van Cauwenberge desires lightweight fillers for the core layer (e.g. ¶ [0029]).  Accordingly, a nexus can be drawn between the features Van Cauwenberge and Au discloses, and a modification can be had in view of Liu’s motivations
	Therefore, it would have been obvious to modify the floor panel Van Cauwenberge discloses such that the core layer comprises wood fibers, and the weight content of wood fibers in the core layer is larger than the weight content of wood fibers in the upper crust layer, the motivation being to provide a floor panel with excellent balance between weight and strength as well as to create an environmentally friendly floor panel.
	With respect to (II), Liu’s floor panel discussed above comprises, a core layer, an upper crust layer positioned on top of said core layer, and a lower crust layer situated under the core layer 10 with “first and second dense layers” 14, 18 on either side of “cementitious core” 12 used to form “flooring products”: e.g. Fig. 1A, 1B, 2A, 2B; ¶¶ [0007] – [0061]).  Furthermore, the density of said at least one lower crust layer is larger than the density of the core layer.  Liu states this arrangement of density is commonly known (e.g. ¶ [0019]), and further states an upper crust layer and a lower crust layer having a larger density relative to a core layer adds strength to the floor panel (e.g. ¶ [0053]).  Stated another way, Liu’s floor panel gains strength in the upper crust layer and the lower crust layer at the expense of the overall weight of the floor panel, as would have been understood by those of ordinary skill in the art.  Liu further discloses the composition for the upper crust layer is advantageous to use for the lower crust layer in that it adds manufacturing efficiency to the making of the floor panel (e.g. ¶ [0019]).
	Therefore, it would have been obvious to modify the floor panel Van Cauwenberge, Au, and Liu disclose such that the laminate further comprises a magnesium oxide based lower crust layer positioned underneath the core layer, e.g. one wherein the density of said lower crust layer is larger than the density of the core layer as Liu suggests, the motivation being to efficiently add durability, mechanical strength, and rigidity.
	Regarding claim 2, in addition to the limitations of claim 1, Van Cauwenberge discloses the floor panel comprises a first pair of opposite edges, said first pair of opposite edges comprising complementary coupling parts allowing to mutually couple of plurality of floor panels to each other (“tongue” and “groove” which allow for “interlocking” in the vertical and/or horizontal direction: e.g. Fig. 4; ¶¶ [0004], [0006], [0017], [0043], [0045]).
	Regarding claim 4, in addition to the limitations of claim 2, Van Cauwenberge discloses the floor panel comprises a second pair of opposite edges, wherein both pairs of opposite edges comprising coupling parts allowing to mutually couple of plurality of floor panels to each other (“tongue” and “groove” which allow for “interlocking” in the vertical and/or horizontal direction: e.g. Fig. 4; ¶¶ [0004], [0006], [0017], [0043], [0045]).
	Regarding claim 5, in addition to the limitations of claim 1, Van Cauwenberge discloses the core layer comprises magnesium chloride (e.g. Table 1; ¶¶ [0004], [0014] – [0020], [0022], [0023], [0027], [0028]).
Regarding claim 6, in addition to the limitations of claim 1, Van Cauwenberge discloses the upper crust layer comprises magnesium chloride (e.g. ¶ [0011]).
	Regarding claim 10, in addition to the limitations of claim 1, Van Cauwenberge discloses both the core layer and the upper crust layer comprise water (e.g. Table 1; ¶¶ [0004], [0011], [0014] – [0020], [0023], [0027], [0028], [0031]), wherein the weight content of water in the core layer is larger than the weight content of water in the upper crust layer (5% to 9%, e.g. 7% to 8%, in “surface layer”, e.g. ¶ [0011], and 9% to 22%, e.g. 10% to 17%, in “core layer”, e.g. ¶ [0031]).
	Regarding claim 12, in addition to the limitations of claim 1, Van Cauwenberge discloses the upper reinforcing layer comprises a fiberglass mesh (e.g. ¶ [0026]).
	Regarding claim 15, in addition to the limitations of claim 12, Liu discloses fibers forming reinforcing layers provided with a coating, e.g. a binder for holding fibers together (e.g. ¶¶ [0028], [0029]).
	Accordingly, providing a fiberglass mesh as Van Cauwenberge discloses with a coating, e.g. a binder, as Liu suggests would have been an obvious modification to form for purposes of improving structural integrity of the fiberglass mesh. 
	Regarding claim 16, in addition to the limitations of claim 1, Van Cauwenberge discloses the density of the core layer is between 900 and 1400 kg/m3 (density of 0.9 to 1.4 g/cm3: e.g. Table 2).
	Van Cauwenberge’s density for the core layer overlaps claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I. 	Regarding claim 17, in addition to the limitations of claim 1, Van Cauwenberge discloses the density of the core layer is between 900 and 1400 kg/m3 (density of 0.9 to 1.4 g/cm3: e.g. Table 2).  As discussed in the 35 U.S.C. 103 rejection of claim 1 above in view of Cauwenberge and Liu, Van Cauwenberge discloses and/or renders obvious the density of the magnesium oxide based upper curst layer being greater than the core layer.  Accordingly, the density of the magnesium oxide based upper crust layer based on such description is more 900 kg/m3, which encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
Claims 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Au, and Liu as applied to claim 12 above, and further in view of Feigin (US 2009/0065972 A1).
	Regarding claim 13, although Van Cauwenberge, Au, and Liu are not specific as to the fiberglass mesh having a mesh size of at least 5x5 mm, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  As examples, Feigin notes meshes with 2 or 4 meshes per cm2 (e.g. ¶ [0049]), where 4 meshes per cm2 corresponds to meshes of 5x5 mm, and thus 2 meshes per cm2 having a larger opening, may be used.  However, since the fibrous nature of the mesh is that which provides the reinforcing effect, it is observed that a useful minimum mesh size can be determined to attain magnesium oxide penetration of the fiberglass mesh while also having suitable reinforcing.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have a mesh size of at least 5x5 mm, the motivation being to provide a minimum mesh size that allows magnesium oxide penetration while also satisfying reinforcing requirements.
	Regarding claim 14, although Van Cauwenberge, Au, and Liu are not specific as to the fiberglass mesh having an area weight of at least 90 g/m2, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  One of ordinary skill in the art would have appreciated larger mesh sizes, all other things being the same, reduce the area weight of the fiberglass mesh.  Since the fibrous nature of the mesh is that providing the reinforcing effect, it would have been further appreciated heavier fibers provide greater reinforcement, all other things being the same, due to the additional material provided thereby.  Accordingly, there is a 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have an area weight of at least 90 g/m2, the motivation being to provide a minimum mesh size that allows magnesium oxide penetration while also satisfying reinforcing requirements.
	Claims 18, 21 – 24, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Au, and Liu as applied to claim 1 above, and further in view of Lee (KR 2010-0025799 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 18, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, the modifications in view of Liu provide the density of said lower crust layer being larger than the density of the core layer.
	Although Van Cauwenberge is not specific as to at least one lower reinforcing layer situated between said core layer and said at least one lower crust layer, these features would have been obvious in view of Lee.
	Lee discloses a panel (“low specific gravity magnesium board”, e.g. “low specific gravity magnesium board” 5) comprising a laminate of a core layer (“low density magnesium compound” 10), an upper crust layer positioned on top of said core layer (a first one of “first and second high density magnesium compounds” 30, 32), wherein the density of said upper crust layer is larger than the density of the core layer, and an upper reinforcing layer situated in between the said core layer and said at least one upper crust layer (a first one of “first and second glass fibers” 20, 22 adjacent the corresponding first one of “first and second high density magnesium compounds” 30, 32), a lower crust layer positioned underneath the core layer (the other of the “first and second high density magnesium compounds” 30, 32 not corresponding to the upper crust layer), wherein the density of said at least one lower crust layer is larger than the density of the core layer, and a reinforcing layer situated in between said core layer and 20, 22 not corresponding to the lower reinforcing layer), wherein the core layer, the upper crust layer, and the lower crust layer comprise magnesium oxide (e.g. Fig. 1; § Description, pp. 1 – 3).
	Van Cauwenberge additionally discloses the purpose of the reinforcing layer between the upper crust layer and the core layer is the improvement in durability, mechanical strength, and rigidity (e.g. ¶ [0022]), advantages which would have been expected to be similarly conveyed by a lower reinforcing layer as Lee discloses.
	Therefore, it would have been obvious to modify the floor panel Van Cauwenberge, Au, and Liu disclose such that the laminate further comprises a lower reinforcing layer situated in between said core layer and said lower crust layer as Lee suggests, the motivation being to provide a floor panel with added durability, mechanical strength, and rigidity.
	Regarding claim 21, in addition to the limitations of claim 18, as discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Au, Liu, and Lee, the lower crust layer is formed from the same composition as the upper crust layer, and thus the lower crust layer and the upper crust layer have the same density.  Van Cauwenberge discloses the density of the core layer is between 900 and 1400 kg/m3 (density of 0.9 to 1.4 g/cm3: e.g. Table 2).  Accordingly, the density of the magnesium oxide based lower crust layer is more 900 kg/m3, which encompasses the claimed ranges.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 22, in addition to the limitations of claim 18, as discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Au, Liu, and Lee, the lower crust layer is formed from the same composition as the upper crust layer.  Van Cauwenberge discloses the upper crust layer comprises magnesium chloride (e.g. ¶ [0011]), and thus the modification for the lower crust layer to have the same composition comprises magnesium chloride.
	Regarding claim 23, in addition to the limitations of claim 18, Au discloses wood fibers may be added to a magnesium oxide based core layer for purposes of reducing the weight of the core (e.g. ¶¶ [0017], [0018]).

	Therefore, it would have been obvious to modify the floor panel Van Cauwenberge, Au, Liu, and Lee disclose such that the lower crust layer is free of wood fibers, the motivation being to ensure the density, and thus strength and weight relationships provided thereby, of the core layer and the lower crust layer are provided.
	Regarding claim 24, in addition to the limitations of claim 18, Van Cauwenberge discloses both the core layer and the upper crust layer comprise water (e.g. Table 1; ¶¶ [0004], [0011], [0014] – [0020], [0023], [0027], [0028], [0031]), wherein the weight content of water in the core layer is larger than the weight content of water in the upper crust layer (5% to 9%, e.g. 7% to 8%, in “surface layer”, e.g. ¶ [0011], and 9% to 22%, e.g. 10% to 17%, in “core layer”, e.g. ¶ [0031]).  As discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Au Liu, and Lee, the lower crust layer is formed from the same composition as the upper crust layer, and thus the weight content of water in the core layer is larger than the weight content of water in the lower crust layer.
	Regarding claim 26, in addition to the limitations of claim 1, Van Cauwenberge discloses the upper reinforcing layer comprises a fiberglass mesh (e.g. ¶ [0026]).  In view of Liu’s advantages relating to manufacturing efficiency being desirable with respect to upper and lower crust layers using the same composition, one of ordinary skill in the art would have appreciated using a similar material for the lower reinforcing layer as used for the upper reinforcing layer would have similar gains in manufacturing efficiency.  Van Cauwenberge discloses the upper reinforcing layer comprises a fiberglass mesh (e.g. ¶ [0026]).  As discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Au, Liu, and Lee, Van Cauwenberge discloses the purpose of the reinforcing layer between the upper crust layer 
	Regarding claim 29, in addition to the limitations of claim 26, Liu discloses fibers forming reinforcing layers provided with a coating, e.g. a binder for holding fibers together (e.g. ¶¶ [0028], [0029]).
	Accordingly, providing a fiberglass mesh as Van Cauwenberge discloses with a coating, e.g. a binder, as Liu suggests would have been an obvious modification to form for purposes of improving structural integrity of the fiberglass mesh. 
	Regarding claim 32, although Van Cauwenberge, Au, and Liu are not specific as to the laminate comprising a top structure attached, e.g., glued, to the upper crust layer, wherein said top structure comprises a decorative layer and a wear layer covering said decorative layer, these features would have been obvious in view of Lee.
	Lee discloses a panel (“low specific gravity magnesium board”, e.g. “low specific gravity magnesium board” 5) comprising a laminate of a core layer (“low density magnesium compound” 10), an upper crust layer positioned on top of said core layer (a first one of “first and second high density magnesium compounds” 30, 32), wherein the density of said upper crust layer is larger than the density of the core layer, and an upper reinforcing layer situated in between the said core layer and said at least one upper crust layer (a first one of “first and second glass fibers” 20, 22 adjacent the corresponding first one of “first and second high density magnesium compounds” 30, 32), a top structure attached to the upper crust layer, wherein said top structure comprises a decorative layer (one of “first and second coating layers” 40, 42 and one of “first and second finishing layers” 50, 52 on the same side as the first one of “first and second high density magnesium compounds” 30, 32 corresponding to the upper crust layer (e.g. Fig. 1; § Description, pp. 1 – 3).  One of ordinary skill in the art would have appreciated the purpose of a decorative layer is to provide a desired aesthetic to the floor panel, and the purpose of the wear layer is to 
	Therefore, it would have been obvious to modify Van Cauwenberge’s floor panel to further include a top structure attached to the upper crust layer, wherein said top structure comprises a decorative layer and a wear layer covering said decorative layer, the motivation being to improve the aesthetics of the floor panel and to provide such aesthetics for a long time.
	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Au, Liu, and Lee as applied to claim 18 above, and further in view of Jones (US 2009/0004378 A1).
	Regarding claim 19, although Van Cauwenberge, Au, Liu, and Lee are not specific as to the laminate comprising a plurality of lower reinforcing layers stacked on top of each other, this feature would have been obvious in view of Jones.
	Jones discloses additional layers of magnesium oxide, as distinguished by intervening fibrous layers, can be added to a panel in order to provide a panel with the desired thickness (e.g. ¶¶ [0116] – [0121]).  However, one of ordinary skill in the art would have appreciated an additional layer of magnesium oxide would also extend the properties of that layer to the panel, dependent on the composition thereof.
	As can be gleaned from the 35 U.S.C. 103 rejections of claims 1 and 18 in view of Van Cauwenberge, Au, Liu, and Lee, the properties conveyed by providing additional layers of magnesium oxide would be determined by the properties of the upper crust layer, the core layer, and the lower crust layer selected to be provided in plurality.  As discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Au, Liu, and Lee, the purpose of the lower crust layer is moisture protection for the floor sub-surface, durability, mechanical strength, and rigidity.  
	Therefore, it would have been obvious to modify the laminate to comprise a plurality of the lower reinforcing layers stacked on top of each other, the motivation being to provide additional moisture protection to the floor sub-surface, durability, mechanical strength, and rigidity to the floor panel.
	Regarding claim 20, in addition to the limitations of claim 19, as discussed in the 35 U.S.C. 103 rejection of claim 19 in view of Van Cauwenberge, Au, Liu, Lee, and Jones, Jones discloses providing a 
	Therefore, it would have been obvious to provide at least one lower crust layer positioned in between at least two reinforcing layers, wherein one of the lower crust layers is positioned underneath a lowest, reinforcing layer, the motivation being to provide further durability, mechanical strength, and rigidity in the floor panel.
	Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Au, Liu, and Lee as applied to claim 26 above, and further in view of Feigin.
	Regarding claim 27, although Van Cauwenberge, Au, and Liu are not specific as to the fiberglass mesh having a mesh size of at least 5x5 mm, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  As examples, Feigin notes meshes with 2 or 4 meshes per cm2 (e.g. ¶ [0049]), where 4 meshes per cm2 corresponds to meshes of 5x5 mm, and thus 2 meshes per cm2 having a larger opening, may be used.  However, since the fibrous nature of the mesh is that which provides the reinforcing effect, it is observed that a useful minimum mesh size can be determined to attain magnesium oxide penetration of the fiberglass mesh while also having suitable reinforcing.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have a mesh size of at least 5x5 mm, the motivation being to provide a minimum mesh size that allows magnesium oxide penetration while also satisfying reinforcing requirements.
Regarding claim 28, although Van Cauwenberge, Au, and Liu are not specific as to the fiberglass mesh having an area weight of at least 90 g/m2, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  One of ordinary skill in the art would have appreciated larger mesh sizes, all other things being the same, reduce the area weight of the fiberglass mesh.  Since the fibrous nature of the mesh is that providing the reinforcing effect, it would have been further appreciated heavier fibers provide greater reinforcement, all other things being the same, due to the additional material provided thereby.  Accordingly, there is a minimum weight needed for the fiberglass mesh to have a reinforcing effect.  The fact Feigin is not particularly limiting as to mesh size (e.g. ¶ [0049]) suggests one of ordinary skill in the art would have been able to readily determine a suitable weight.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have an area weight of at least 90 g/m2, the motivation being to provide a minimum mesh size that allows magnesium oxide penetration while also satisfying reinforcing requirements.
	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Au, and Liu as applied to claim 1 above, and further in view of Chen (CN 106968413 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 33, although Van Cauwenberge, Au, and Liu are not specific as to the laminate comprising a urea-formaldehyde impregnated, decorative paper layer, attached, e.g. glued, to the upper crust layer, this feature would have been obvious in view of Chen.
	Chen discloses a urea-formaldehyde impregnated decorative paper layer for application over a magnesium oxide layer (e.g. ¶ [0012]), e.g. attached by gluing, which can be applied by hot pressing to the magnesium oxide layer so as to provide decorative effects with a good bond between the magnesium 
	Therefore, it would have been obvious to modify Van Cauwenberge’s laminate to comprise a urea-formaldehyde impregnated decorative paper layer attached, e.g. glued, to the upper crust layer in order to impart decorative properties while simultaneously having a good bond between the decorative paper layer and the upper crust layer and providing abrasion protection to the upper crust layer.

Response to Arguments
Applicant's arguments, see pp. 8 – 10, filed 30 April 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant asserts Van Cauwenberge does not disclose an upper crust layer, namely since Van Cauwenberge’s “surface layer” is usually intended as a decorative layer.  The examiner observes a purely nominal difference between a surface/decorative layer as Van Cauwenberge may disclose and the upper crust layer as asserted to be claimed is not a teaching away from the claimed invention when the features of Van Cauwenberge’s “surface layer” as considered in view of Liu are the same as those required of the upper crust layer.  
	Applicant further asserts Van Cauwenberge’s reinforcing layer is in the core material rather than on top of it, as noted in the Office Action mailed 17 August 2021, one embodiment of Van Cauwenberge’s reinforcing layer is a mesh (e.g. ¶¶ [0024] – [0028]) where it can be considered that core layer compositions either side of the mesh correspond to the core layer.  With particular respect to claim 1, this means the portion of Van Cauwenberge’s “core layer” separated from the “surface layer” by, e.g. a fiberglass mesh, corresponds to the claimed core layer.
	Applicant further asserts Van Cauwenberge’s “surface layer” does not comprise wood fibers as recited of claim 1, particularly asserting that it is a layer entirely made of wood rather than a magnesium oxide layer with wood fibers.  While there may be embodiments where this is the case (e.g. ¶ [0009]), the examiner disagrees with this interpretation in view of Van Cauwenberge’s use of the term “mixture” for materials in the “surface layer”, wood being one of the listed materials (e.g. ¶ [0010]).
prima facie case of obviousness is established in of both Au and Liu modifying Van Cauwenberge.  Notably, Van Cauwenberge provides a general disclosure for wood fibers in the upper crust layer, and Au describes also adding wood fibers to a core layer.  Liu provides a motivation, namely balancing weight and strength as a result of layer density, which one of ordinary skill in the art would have used as motivation to determine a useful manner to achieve such advantages in view of the technical effects Au discloses.
	Applicant further asserts advantages to using wood fibres in the core layer and the upper crust layer, e.g. in relation to processability, bonding of decorative layers, sanding, and weight reduction.  While weight reduction is discussed in the rejections, the examiner notes the claimed floor panels are not limited to any particular processability, bonding, or sanding properties.  Therefore, such assertions of the claimed panels are not deemed persuasive to overcome the prior art.
	For at least these reasons, the rejections under 35 U.S.C. 103 are maintained to the extent consistent with Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783